DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Election
Applicant’s affirmation of the election without traverse received on 05/17/2022, to prosecute Species A corresponding to Fig. 4, upon which Claims 8-20 read, is acknowledged.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.  Therefore, a complete reply to this Office Action must include cancellation of non-elected Claims 1-7.

Specification
The disclosure is objected to because of the following informalities: on page 1, paragraph [0001]; after “2020,” -- now U.S. Patent 11,029,716, which is issued on June 8, 2021, -- should be inserted.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 12, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because the recited limitation “wherein the apparatus comprises a capless voltage regulator” (emphasis added) is misdescriptive.  For example, Fig. 4, as an elected species clearly show that the apparatus comprises several capacitors such as Cfb and Cload1 connected the volage regulator thus the volage regulator is not a capless voltage regulator. Therefore, the claim is misdescriptive.
Claim 11 recites the limitation "the third regulated voltage" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what the third regulated voltage is and the third regulated voltage is provided by what circuit/device.  Therefore, the claim is indefinite.  Correction and/or clarification is required.
Claim 12 is indefinite because the limitation “wherein the output device is to output the regulated voltage in an active mode and in a snooze mode, the second output device is to output the first regulated voltage in the snooze mode and the third output device is to output the second regulated voltage in the snooze mode” (emphasis added) is unclear.  For example, it is not clear how the output device can perform the above recited functions.  Since, the output device does not include any element to perform the above functions. Therefore, the above recited functions are not supported by the recited controller.  Correction and/or clarification is required.
Claim 17 recites the limitation "the third regulated voltage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what the third regulated voltage is and the third regulated voltage is provided by what circuit/device.  Therefore, the claim is indefinite.  Correction and/or clarification is required.
Claim 20 is indefinite because the limitation “wherein the voltage regulator is to output the regulated voltage during a snooze mode” (emphasis added) is unclear.  For example, it is not clear how the voltage regulator can perform the above recited function.  Since, the voltage regulator does not include any specific element to perform the above function. Therefore, the above recited function is not supported by the recited structural of the controller.  Correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US 2015/0061757 A1; hereinafter referred to as Guo).
With regard to Claim 8, Guo discloses in Fig. 7 an apparatus comprising an amplifier (Gm) to compare a reference voltage (Vref) to a feedback voltage (Vfb) and to output a comparison signal based on the comparison; a loop circuit coupled to the amplifier, wherein the loop circuit comprises a voltage divider (Rfb1, Rfb2) coupled to an output node (Via transistor Mr), the voltage divider to provide the feedback voltage to the amplifier; a current sensor (R1, R2, M1, M2, Mr) to sense a current at the output node, the current sensor to provide the sensed current to the amplifier (Via Rfb1); and a feedback capacitor (Cc) coupled (Via transistor M1) between the output node and the amplifier; and an output device (Mp, Mr) coupled to the amplifier, wherein the output device is to receive the comparison signal and a supply voltage (VDD) and to output a regulated voltage at the output node (a junction node  between R1 and M1) based at least in part on the comparison signal (as depicted in Fig. 7).
With regard to Claim 10, the apparatus further comprises a level shifter circuit (Mr, Rfb1, Rfb2, Cl) coupled to the output node, wherein the level shifter circuit is to receive the regulated voltage and output a level shifted voltage (Vout). 
With regard to Claim 13, Guo discloses in Fig. 7 a voltage regulator comprising an amplifier (Gm) to compare a reference voltage (Vref) to a feedback voltage (Vfb) and to output a comparison signal based on the comparison; a first loop circuit coupled to the amplifier, the first loop circuit comprising a fixed closed loop circuit having a voltage divider (Rfb1, Rfb2) coupled to an output node (a junction node between R1 and M1), the voltage divider to provide the feedback voltage to the amplifier from a feedback node coupled between a first resistor (Rfb1) and a second resistor (Rfb2); a second loop circuit coupled to the amplifier, the second loop circuit comprising a current sensor (R1, R2, M1, M2, Mr) to sense a current at the output node, the current sensor to provide the sensed current to the amplifier (Via Rfb1); and a feedback capacitor (Cc) coupled (Via transistor M1) between the output node and the amplifier; and an output device (Mp, Mr) coupled to the amplifier, wherein the output device is to receive the comparison signal and a supply voltage (VDD) and output a regulated voltage at the output node based at least in part on the comparison signal (as depicted in Fig. 7). 
With regard to Claim 14, wherein the second loop circuit comprises an Ajuha loop (note that as defined in the specification of the present application, the Ajuha loop includes the feedback capacitor and the current sensor).
With regard to Claim 15, the voltage regulator further comprises a level shifter circuit (Mr, Rfb1, Rfb2, Cl) coupled to the output node, wherein the level shifter circuit is to receive the regulated voltage and output a level shifted voltage (Vout). 
Allowable Subject Matter
Claims 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        June 6, 2022